UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.  Stuart A. Berman,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Damon     Emanuel    Elliott      appeals    the    district      court’s

paperless order denying his motions for copy work, for leave to

appeal,   and   to    review    his    sentence      under     18   U.S.C.   § 3742

(2006).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm.            United States v. Elliott, No.

8:97-cr-00053-PJM-1 (D. Md. Aug. 2, 2010).                     We dispense with

oral   argument      because    the    facts   and     legal    contentions       are

adequately    presented    in    the    materials      before       the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2